Citation Nr: 0637308	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  02-05 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for arterial hypertension.

2.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches with post-traumatic exacerbation.

3.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent 
for peptic ulcer disease.

5.  Entitlement to an initial compensable rating for 
hepatitis C.

6.  Entitlement to service connection for right shoulder 
pain.

7  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for a facial and scalp 
rash.

10.  Entitlement to service connection for sinusitis and 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976, from July 1979 to July 1987, and from September 1989 to 
July 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied entitlement to service 
connection for right shoulder pain; tinnitus; bilateral 
hearing loss; facial and scalp rash; and sinusitis and 
rhinitis. The RO granted entitlement to service connection 
and assigned evaluations for the following disabilities: 10 
percent for arterial hypertension; noncompensable evaluation 
for peptic ulcer disease and hepatitis C; 10 percent for 
migraine headache with post-traumatic exacerbation; and 10 
percent for PTSD.  All of the aforementioned evaluations were 
made effective August 1, 1999, the day following the date of 
separation from active service.

In a May 2004, the Board granted the veteran an evaluation of 
10 percent for peptic ulcer disease and upheld the RO's 
determinations as to the other issues.  The veteran appealed.  
In September 2006 the United States Court of Appeals for 
Veterans Claims (Court) set aside the Board's decision.  The 
Board notes at this juncture that while not specifically 
stated by the Court it is assumed by the Board that its grant 
of a 10 percent evaluation for the veteran's peptic ulcer 
disease remains in effect because that allowance was 
effectuated b an April 2005 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. § 
5103(a)).  The Board is aware of the Federal Circuit Court's 
holding in Mayfield, supra concerning using post decisional 
documents. The use of the rating decision as an instrument of 
notice in this case however appears to be cured by the 
subsequent de novo review by the RO in the March 2002 
statement of the case.

Here, the Board also observes that notification received by 
the veteran in letters dated in October 2001 and January 2002 
adequately complied with the VCAA and subsequent interpretive 
authority, and that the veteran has not been prejudiced in 
any way by the notice and assistance provided by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  However, during the 
pendency of this appeal, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim.  This includes, 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded as well as the degree of disability.  Upon a review 
of the file, it appears that this case must be remanded for 
additional notice to the veteran under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Provide the veteran with a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating, degree of disability, and 
effective date for the claim on appeal if 
service connection is awarded, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, readjuducate the issues on 
appeal.  If any action remains adverse to 
the appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


